Citation Nr: 1047702	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-34 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a pulmonary disability 
other than asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. H.  Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to December 
1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  Jurisdiction over the case has since been transferred 
to the RO in St. Petersburg, Florida.

In December 2009 the Board inter alia denied service connection 
for asbestosis but remanded the issue of entitlement to service 
connection for pulmonary disability other than asbestosis for 
further development.  

In November 2010, the Veteran was scheduled for a Board hearing 
at the RO.  He failed to appear for the hearing without 
explanation and has not requested that the hearing be 
rescheduled.  The Board will accordingly proceed as thought the 
request for hearing has been withdrawn; see 38 C.F.R. § 20.704(d) 
(2010).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


FINDING OF FACT

The Veteran's pulmonary disability, diagnosed as chronic 
obstructive pulmonary disease with asthma, is not etiologically 
related to active service.   


CONCLUSION OF LAW

A pulmonary disability, other than asbestosis, was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a pulmonary disability.  
The Board will initially consider certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided all required 
notice, to include notice pertaining to the disability-rating and 
effective-date elements of his claim, by a letter mailed in June 
2007, prior to the issuance of the rating decision on appeal.  

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claim.  The Veteran's full service 
treatment records (STRs) and service personnel records (SPRs) are 
associated with the claims files.  Treatment records are on file 
from those VA and non-VA medical providers identified by the 
Veteran as having relevant records.  Neither the Veteran nor his 
representative has identified any other evidence that could be 
obtained to substantiate any of the claims.  The Board is also 
unaware of any such evidence.

The Veteran has not been afforded a medical examination and no 
medical opinion has been obtained in response to his claim, but 
as explained in detail below he has not presented a prima facie 
case for service connection for a pulmonary disorder, so VA 
examination or opinion is not required at this point.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells 
v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curiam).  
  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active naval 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

Review of service treatment records (STRs) shows no indication of 
the presence of a pulmonary disorder during active service.  The 
report of a medical examination in December 1954, immediately 
prior to separation from service, shows clinical evaluation of 
the lungs and chest as "normal" 

The record includes a July 1999 VA treatment note regarding the 
Veteran's first visit to the VA primary care clinic (PCC); the 
physician noted the Veteran was currently taking medication for 
asthma and COPD, although without citing how long the Veteran had 
those respiratory disorders.  In November 1999 the same VA 
physician noted an impression of asthmatic bronchitis, and also 
noted the Veteran smoked one-half pack of cigarettes per day.  
Thereafter, PCC records characterize the Veteran's pulmonary 
disorder as "COPD with asthma."

VA chest X-rays in December 2000 and multiple VA chest X-rays in 
January 2001 are silent in regard to any abnormality of the 
lungs.  However, subsequent VA chest X-rays in March 2001 and 
February 2002 showed COPD.

Similarly, the Veteran had a VA pulmonary function test (PFT) in 
December 2000 that was essentially normal, but a subsequent VA 
PFT in October 2003 showed a mild obstructive defect, and VA PFT 
in June 2005 showed mild obstructive airway disease.

The Veteran presented to the VA clinic on two occasions in May 
2004 complaining of shortness of breath noted since recent 
coronary artery bypass graft (CABG) surgery.  On examination the 
lungs were clear to auscultation and percussion, with good air 
exchange bilaterally; the examiner's impression was COPD.

The Veteran submitted a statement in support of claim (for 
asbestos residuals) in September 2004 in which he asserted that 
while in the Navy he was exposed to dust (cited as asbestos dust) 
while the ship's guns were firing and also while the ship was 
being refitted in port.  Of interest, he also stated that after 
discharge from service he worked in construction for 25 years and 
then worked in coal mines for 12 years.

The Veteran presented to the VA clinic in March 2005 complaining 
of intermittent shortness of breath that had been an ongoing 
problem since his cardiac surgery two years earlier but had 
increased in severity for the past two weeks.  The Veteran's 
lungs were clear to auscultation.  The clinical impression was 
COPD with emphysema.

The Veteran had a VA examination of the heart in May 2005 in 
which the examiner noted chest X-ray showed a prominence of the 
left hilum that had not been noted in previous studies; the 
examiner continued the clinical impression of COPD with asthma.  
A follow-up VA computed tomography (CT) scan of the chest in 
October 2005 showed the prominence to be probably be the left 
pulmonary artery.

The Veteran reported to a VA physician in April 2008 that he had 
quit smoking in 1998, but before that he had a 30-year history of 
smoking one-half pack per day.

The Veteran had VA eye surgery in March 2010; during the workup 
for the surgery the Veteran was identified as having preexisting 
COPD.  During the anesthesia preoperative evaluation the Veteran 
denied history of any respiratory problems including  asthma, 
COPD, emphysema, tuberculosis, sleep apnea or recent upper 
respiratory infection (URI), but the nurse-anesthetist noted 
current COPD for the surgeon's attention.

On review of the evidence above the Board notes the Veteran is 
shown to have asthma and COPD.  However, a veteran seeking 
disability benefits must establish not only the existence of a 
disability, but also an etiological connection between his active 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

There is no competent evidence even suggesting that the Veteran's 
current pulmonary disability is etiologically related to his 
active service.  The Veteran clearly believes that his disorder 
is related to active service, but a layperson is not considered 
capable of opining, however sincerely, in regard to causation of 
a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Instead, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  Jones 
v. Brown, 7 Vet. App. 134, 137 (1994).  There is no such medical 
evidence in this case.

Alternatively, service connection may be granted under 38 C.F.R. 
§ 3.303 for a chronic disorder that began in service and 
continued since discharge from service.  In that regard, a 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the 
Veteran in this case has not asserted that he has had chronic 
symptoms since discharge from service.  The earliest clinical 
reference to COPD or asthma dates from 1999, several decades 
after discharge from service.  

In sum, the Board finds the Veteran has a current pulmonary 
disability but there is no evidence of record showing such 
disability was present during service or is otherwise 
etiologically related to service.  Accordingly, the criteria for 
service connection are not met, and the claim must be denied.

The evidence in this case preponderates against the claim and the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 
49, 54.   


ORDER

Service connection for a pulmonary disability other than 
asbestosis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


